Citation Nr: 0919072	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for teeth pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1999 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Atlanta, Georgia, and that office forwarded the 
appeal to the Board.

Although the RO scheduled the Veteran for a hearing in 
February 2009, she failed to report for it.  She has not 
explained her absence or requested to reschedule the 
proceeding.  Therefore, her hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or 
disability that is compensable under VA regulations.

2.  The Veteran does not have a dental condition or 
disability as a result of combat wounds or other trauma 
during her active military service, and she does not 
otherwise meet the requirements for service connection for 
the limited purpose of receiving VA outpatient dental 
treatment.


CONCLUSION OF LAW

The criteria are not met for entitlement to service 
connection for a dental disorder, for purposes of 
compensation or treatment.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.310, 3.381, 4.150, 
17.161 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2005.  This letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March and August 2006 letters complied 
with Dingess by discussing the disability rating and 
downstream effective date elements of the claim.  However, 
there has been no reason for the RO to again go back and 
readjudicate the claim, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to that most recent, additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37 (West 2002 and Supp. 2007); see again, 
Mayfield IV and Prickett, supra.  That is to say, the absence 
of another SSOC after the most recent August 2006 notice is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  
Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records (STRs) 
and service personnel records (SPRs).  And the Veteran has 
submitted personal statements in support of her claim.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the dental claim as 
the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Regarding this claim, it is significant that mere teeth pain 
is not eligible for service connection for compensation 
purposes under VA regulations, and further, the Veteran is 
not eligible under any of the categories for service 
connection for VA outpatient dental treatment purposes.  VA 
is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Teeth 
Pain

The Veteran claims service connection for teeth pain.  She 
asserts that she developed teeth pain from an in-service 
dental visit.  Apparently, she visited the dentist for a 
normal tooth filling, but left with tooth pain so severe she 
can no longer chew on the left side of her mouth.  She 
attributes this pain to the manner in which that in-service 
dental treatment shaved and filled her tooth.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Although service connection may generally be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service, an exception to the general 
rule is applicable to dental disabilities.  Service 
connection for compensation purposes can only be established 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150 (2008), such as impairment of the mandible, 
loss of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See Note 
to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Even assuming, but not conceding, trauma or damage to any 
tooth during service, the in-service dental records and other 
STRs fail to show that the Veteran experienced any damage to 
the maxilla or mandible during service.  Concerning this, the 
separation examination was unremarkable, except to mention 
that she had a BB pellet removed from her chin/lower jaw at 
age 13, with no complications.  STRs show her in-service 
dental treatment affected only the teeth or gums.  Further, 
there are no post-service dental records that establish any 
current dental disorder whatsoever, especially not one 
involving damage to the maxilla or mandible during service.  
It follows that entitlement to compensation benefits for the 
loss of the body of the maxilla or mandible is also not 
shown.  Thus, service connection may not be established for 
compensation purposes for missing or damaged teeth.  Id.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) (holding that the Board is required to 
consider a Veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 3.381(a), 17.161 (2008).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b) (2008).  The significance 
of finding that a dental condition is due to service trauma 
is that a Veteran will be eligible for VA dental treatment 
for the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (2008).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2008); Smith v. 
West, 11 Vet. App. 134 (1998).

Further, as per 38 C.F.R. § 3.381(c), in determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service; (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service. 38 C.F.R. § 3.381(d).  The following will not be 
service connected for treatment purposes: (1) calculus; (2) 
acute periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include Veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having 
a noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service- 
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no 
basis for establishing service connection for any dental 
disorder for compensation purposes (Class I eligibility).  

As for Class II eligibility, the Veteran also fails to 
establish this.  The assertion of improper shaving and 
filling of the Veteran's tooth by an in-service dental 
treatment provider is not considered "trauma" for purposes of 
establishing service connection for outpatient dental 
treatment under 38 C.F.R. §§ 3.381 and 17.161.  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).

The appellant has not presented any competent evidence that 
she has a dental disorder for which service-connected 
treatment may be granted.  It is noted that she complained at 
the December 2001 service annual examination that her teeth 
hurt when she eats, but upon physical examination, the 
clinician did not diagnose any abnormalities and rather, 
specifically found tooth #14 to be within normal limits.  
There is no evidence of any in- service dental trauma.  The 
STRs show that prosthetic evaluations were performed on teeth 
# 2 and #18-20 during service.  Moreover, the records 
indicate teeth #2 and #19 are missing, and were possibly 
extracted during her period of active duty by an in-service 
dental clinician.  Even if the appellant had dental 
extractions during service, it would not be tantamount to 
dental trauma, because extractions, in and of themselves, do 
not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997) (to have had dental extractions during service 
is not tantamount to dental trauma, because trauma of the 
teeth, even extractions, in and of itself, does not 
constitute dental trauma).  
The STRs do not show any indication of dental trauma, nor of 
improper dental treatment during service.  Aside from the in-
service treatment for her fillings, the Veteran does not 
contend, and the record does not show, that she sustained any 
dental trauma in service.  Therefore, she is not entitled to 
Class II(a) type of treatment.  38 C.F.R. § 17.161(c).

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or 
disability in existence at the time of discharge.  Class II 
eligibility requires that, for Veterans discharged after 
September 31, 1981, an application for treatment must be made 
within 180 days after discharge from service.  See 73 FR 
58875 (Oct. 8, 2008).  She is ineligible for Class II 
treatment in two respects.  First, the Veteran applied for 
dental treatment in 2005, over 2 years after her separation 
from active duty service in 2002-indeed, this is well over 
the requisite 180 days.  Second, it is not documented that 
the Veteran had any diagnosed dental disability at 
separation.

Nor is there any indication that the Veteran is a prisoner of 
war, precluding entitlement to Class II(b) and Class II(c) 
treatment. See 38 C.F.R. § 17.161(d), (e). Nor is there any 
suggestion that she is entitled to Class IIR retroactive 
eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also 
no indication in the record that she has a dental condition 
that impairs or aggravates a service- connected condition 
(Class III eligibility), see 38 C.F.R. § 17.161(g); that she 
has disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability (Class IV 
eligibility), or that she is a Chapter 31 vocational 
rehabilitation trainee (Class V eligibility).  See 38 C.F.R. 
§ 17.161(h), (i).  Nor is she receiving or due to receive VA 
care and treatment under Chapter 17 (Class VI eligibility).  
See 38 C.F.R. § 17.161(j).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a dental disorder, 
including for the purposes of both compensation and obtaining 
VA outpatient dental treatment.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for teeth pain, for 
compensation and treatment purposes, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


